Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 31 March, 2021. Claims 1-21 and 27-30 are pending in the instant application. Claims 8-21 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1-7 and 27-30 are currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 10 May, 2021, has been placed in the application file and the information referred to therein has been considered.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou et al. (2014, U.S. Pub. No. 2014/0004146 A1, published 02 January, 2014) in view of Grant-Klein et al. (2015). As previously set forth, the claims are directed toward a virus-like particle (VLP)-based monovalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core and a single Ebola virus (EBOV) glycoprotein selected from either a Zaire (EBOV) glycoprotein or a Sudan (SUDV) glycoprotein, wherein said Ebola glycoprotein is incorporated into the surface of said spherical Gag core, wherein said VLP-based vaccine presents a single Ebola glycoprotein antigen. Additional limitations specify that said Gag protein is derived from a retrovirus selected from human immunodeficiency virus (HIV), murine leukemia virus (MLV) Rous sarcoma virus (RSV), or Equine infectious anemia virus (EIAV) (claim 2). It was further stipulated that said VLP contains a single EBOV glycoprotein located at the exterior surface of said spherical Gag protein core (claim 3). .
	Zhou et al. (2014) disclose a method for producing VLPs comprising the HIV-1 Gag and Env (see Figs. 1 and 18 and ¶s [0025], [0057], and [0154]). This teaching also states that other core viral proteins can be employed including MuLV Gag (¶ [0014]VLPs comprising the HIV-1 Gag protein and a heterologous Env (influenza HA/NA) were also disclosed (see Fig. 8 and ¶ [0164]). VLPs produced in Drosophila S2 cells are correctly expressed, cleaved, and assembled with good immunogenicity (see ¶ [0057]). Pharmaceutical compositions comprising these VLPs and various adjuvants, carriers, and excipients were also contemplated (see ¶s [0030], [0065], [0097], and [0101]). This teaching does not disclose a VLP comprising EBOV GPs. Grant-Klein discloses the preparation of vaccines comprising DNA plasmids encoding codon-optimized EBOV and MARV GPs. Env coding sequences for EBOV, SUDV, RESTV, TAFV, and BDBV were provided. These constructs were immunogenic when introduced into a suitable host. Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare HIV-1 Gag VLPs comprising EBOV GPs. One of ordinary skill in the art would have reasonably expected these compositions to be highly immunogenic. One of ordinary skill in the art would have been motivated to employ art-recognized adjuvants in the VLP and to 
	Applicants traverse and submit the prior art relied upon fails to render the claimed invention prima facie obvious. In particular it was suggested there was no basis for modifying the claimed prior art to arrive at the claimed invention. It was further stated that a reasonable expectation of success was not present and that hindsight reasoning was employed. Applicants additionally add that there was no motivation for employing EBOV GPs in the VLPs of Zhou et al. (2014) and that one skilled in the art cannot make direct extrapolations between influenza and EBOV Env glycoproteins.
	Applicants’ arguments have been carefully considered but are not deemed to be persuasive. First, Zhou et al. (2014) unequivocally demonstrate that VLPs produced from a retroviral core (e.g., HIV-1 Gag) expressing either homologous (e.g., HIV-1 gp160) or heterologous (e.g., influenza HA/NA) Envs are correctly expressed, cleaved, and assembled with good immunogenicity (see ¶ [0057]). This teaching also notes that MuLV Gag may be utilized to produce VLPs, as well as, EBOV VP40. Second, this teaching clearly demonstrates that an immunization regimen employing a DNA vaccine prime and VLP boost, produces robust neutralizing antibody responses, as compared to DNA/DNA or VLP/VLP prime boost regimens. Third, Grant-Klein et al. (2015) clearly demonstrate the monovalent (and multivalent) codon-optimized nucleic acids encoding EBOV GPs produce robust neutralizing antibody responses against EBOV. Contrary to Applicants’ assertions, it would have been prima facie obvious to produce HIV-1 Gag VLPs encoding one or more EBOV GPs, to facilitate the development of even more robust immune responses. One of ordinary skill in the art would have reasonably expected an EBOV GP produced in the VLP production system of Zhou et al. (2014) to be highly immunogenic, absent evidence to the contrary, since this teaching clearly demonstrates 
	In response to Applicants’ argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The previous provisional rejection of claims 1-7 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/494,841, is hereby withdrawn in response to the TD filed 31 March, 2021.


Action Is Final
	Applicants’ amendment necessitated any and all new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited 

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
03 July, 2021